DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The preliminary amendment filed on 03 August 2020 has been entered. 
1c.	The substitute specification filed on 09 October 2020 is acknowledged.  The specification is amended to correct the brief description of the drawings to reflect figures 1A-1C etc. No new matter has been introduced. 
1d.	The replacement drawings filed on 09 October 2020 are acceptable.

Claim Status:
1e.	Claims 16-45 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements filed on 08/07/2020; 09/29/2020; 11/25/2020; 01/21/2021; 01/25/2021; 03/02/2021; 03/10/2021; 04/09/2021; 12/02/2021; 03/11/2022; 07/15/2022 and 08/25/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references and references in parent application 15/553,609 have been considered as to the merits. 

Specification: 
The disclosure is objected to because of the following informalities: 
3.	The status of the parent non-provisional Application 15/553,609, must be corrected, by inserting U.S. Patent Number 10,774,148 after the filing date of said application.

Sequence Compliance/Specification:
4.	On 03 August 2020, Applicant submitted a computer readable form of the sequence listing.  However, the application does not contain a separate statement paragraph on the first page of the specification that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I), §2422.03(I), and §2422.03(a)).  Please also see the Sequence Requirements herein below (particularly, item 1(a)).
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 16-39 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claims 16, 35 and 44 are rejected as being indefinite because the claims are confusing. The claims recite “a first dosing period”, "the short-interval dosing period"; “short-interval dosing period is a routine dosage”; and the interval of time between sequential doses is shorter than a routine dosing interval”; “after the final administration of the short-interval dosing period”, “ waiting the routine dosing interval and then administering the IL-6 inhibitor to the patient at the routine dosage, spaced by an interval of time between consecutive doses that is the routine dosing interval”, which render the claims incomprehensible. The claims are so convoluted, it is unclear which dosage to administer when and how long to wait between dosages. Clarification is required. 
Claims 17-34, 36-39, 45, are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claims 16, 35 and 44 for the limitations set forth above.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,774,148. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of treating an IL-6-related disease by administering an IL-6 inhibitor. Claims 18, 35, and 40 of the instant application recite that the inhibitor is an antibody.  Claims 18 and 35 recite that the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2.  Claim 20, 37, and 42 recite that the antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 3 and a light chain comprising the amino acid sequence of SEQ ID NO: 4. 
Meanwhile, the claims of the ‘148 patent encompass a method of treating an IL-6-related disease with an anti-IL-6 receptor antibody.  Claims 1 and 22 of the ‘148 patent recite that the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2.  Claims 4 and 28 of the ‘148 patent recite that the antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 3 and a light chain comprising the amino acid sequence of SEQ ID NO: 4.
It is noted that the antibody sequences recited in the instant application and the ‘148 patent are identical.       
Thus, the ‘148 claims encompass administration of a specific antibody, while the instant claims are directed to administration of IL-6 inhibitor (wherein the IL-6 inhibitor is an antibody). Thus, the ‘148 claims are species, while the instant claims are genus. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  

Claim Rejections - 35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7a.	Claims 16-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bao et al, (U.S. PG-Pub 20120301460, published on 29 November 2012), in view of Igawa et al, (U.S. PG-Pub 2011/0098450, published on 28 April 2011; (both references are cited on the IDS of 08/07/2020). 
The instant claims 16-45 are interpreted as encompassing a method of treating an IL-6-related disease, comprising administering an IL-6 inhibitor at multiple sequential doses and different interval dosing periods, wherein the antibody comprises the heavy chain sequence of SEQ ID NO: 3 and the light chain sequence of SEQ ID NO: 4; or wherein the antibody the antibody comprises the heavy chain sequence of SEQ ID NO: 1 and the light chain sequence of SEQ ID NO: 2.
Bao et al teach subcutaneous or intravenous administration of an anti-IL-6R antibody, (Tocilizumab) for the treatment of IL-6 related diseases such as rheumatoid arthritis (RA), every 1-4 weeks at a fixed dose, (see paragraphs 0015-0017, table 2).  The reference teaches that the antibody is administered every 1-4 weeks at dosages that overlap with the dosage recited in instant claim 30 (see table 1 and 0229, 253). 
However, the Bao et al reference does not teach the heavy and light chain sequences recited in instant claims 19-20, 35, 37 and 42. 
Igawa et al teach a variant of Tocilizumab, termed as Tocilizumab-M73, (see 0154). The Tocilizumab-M73 of Igawa et al comprises heavy and light chain sequences that are 100% identical to the heavy and light chain sequences recited in instant claims 19, 20, 35, 37 and 42.  Specifically, the variant tocilizumab-M73 amino acid sequences of SEQ ID NOs: 20/23 are identical to instant SEQ ID NO:1/2; and the variant tocilizumab-M73 amino acid sequences SEQ ID NOs: 26/29 are identical to instant SEQ ID NO:3/4; (0274) (see page 7, [0139 and 0156; page 8, [0144-0150; 0156]). With respect to claim 21, which recites that the antibody is SA237, the instant specification teaches that the SA237 antibody comprises the heavy and light chain sequences of SEQ ID NO:3, 4, respectively (see instant specification at page 3, lines 5-6; page 20, lines 30-34). The Igawa reference further teaches subcutaneous or intravenous administration of said antibody for the treatment of rheumatoid arthritis (RA), (see 0007, 0224).  

It would have been obvious to the person of ordinary skill to substitute the anti-IL6R antibody, (Tocilizumab) taught by the Bao et al reference, with the variant of Tocilizumab, (Tocilizumab-M73) as taught by Igawa et al reference, for the treatment of an IL-6 related disease.  One skilled in the art would have been motivated to make that modification because the Igawa et al reference teaches that Tocilizumab-M73 variant exhibits stronger activities than Tocilizumab, specifically that Tocilizumab-M73 is highly superior in sustaining its activities as an anti-IL-6 receptor-neutralizing antibody when compared to tocilizumab and the control, (see 0274, 0280 and figure 16).  
One skilled in the art would have been motivated to make that modification and would have expected success because Igawa et al. teach that Tocilizumab-M73 neutralized membrane-type IL-6 receptor in a more sustainable way, and suppressed the increase of CRP over a longer period when compared to Tocilizumab, (0280).  
With respect to claim 43, it would not have been inventive to determine the optimal doses and routes of administration.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The Igawa et al reference teaches an antibody that comprises the same sequences. 


7b.	Claims 16-18, 21-34, 40-41, 43-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bao et al, (U.S. PG-Pub 20120301460, published on 29 November 2012), in view Reichert, JM (mAbs 2014; vol. 6, No. 4, pages 799-802), further in view of Chihara et al, (PNAS, 2011, Vol. 108, NO. 9, pages 3701-3706). These references are cited on the IDS of 08/07/2020. 
The instant claims 16-18, 21-34, 40-41, 43-45 encompass a method of treating an IL-6-related disease, comprising administering an IL-6 inhibitor at multiple sequential doses and different interval dosing periods, wherein the antibody is SA237.
Bao et al teach subcutaneous or intravenous administration of an anti-IL-6R antibody, (Tocilizumab) for the treatment of IL-6 related diseases such as rheumatoid arthritis (RA), every 1-4 weeks at a fixed dose, (see paragraphs 0015-0017, table 2).  The reference teaches that the antibody is administered every 1-4 weeks at dosages that overlap the dosage recited in instant claims 31 (see table 1 and 0229, 253).
However, the Bao et al reference does not teach the administration of SA237. 
Reichert et al teach that anti-IL-6R antibody known as SA237 for the treatment of neuromyelitis optica (page 800, column 2, second paragraph; page 801, Table 2). 
Chihara et al teach that neuromyelitis optica is an IL-6 related disease and administration of anti–IL-6R mAb ameliorates NMO, (see abstract and page 3705, column 1, figure 5). 
It would have been obvious to the person of ordinary skill to substitute the anti-IL6R antibody, (Tocilizumab) taught by the Bao et al reference, with the SA237 antibody as taught by Reichert for the treatment of IL-6 related disease. One skilled in the art would have been motivated to make that modification because the Reichert reference teaches that SA237 is designed to have pH-dependent binding to soluble IL-6R, thus releasing bound IL-6R in the lysosome (and recycle via the FcRn-mediated salvage pathway) (page 800, column 2, 2nd paragraph).  It would have been obvious to the person of ordinary skill in the art to modify the method of treating IL-6 related diseases comprising substituting the Tocilizumab antibody of Bao et al. with anti-IL-6R antibody, SA237, as taught by Reichert because Reichert teaches that as of 2014, SA237 was entering phase 3 clinical trials in patients with neuromyelitis optica (NMO) and NMO spectrum disorder (IL-6 related diseases) (Reichert page 800, column 2, 2nd paragraph; Chihara et al., see abstract and page 3705, column 1).  Furthermore, the substitution of one known element for another yields predictable results and the person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
It would also have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of Bao et al by optimizing the dosage and the treatment schedule, because Bao et al teach that their anti-IL-6R antibody is safe and effective against rheumatoid arthritis, (see example 6 and claims) and Reichart et al. and Chihara disclose that the SA237 antibody is also safe and effective (page 800, column 2, second paragraph of Reichert et al; page 3705 of Chihara et al).  Although none of the references explicitly teach the dosage in claims 31 and 43 and the interval periods recited in the instant claims, a person of ordinary skill in the art would have both the motivation and the ability to optimize these parameters in order to practice the most effective methods of treatment.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

The person of ordinary skill in the art would have been motivated to make that modification to in order to improve upon what is already known, thus determining the optimum dose.  The person of ordinary skill in the art reasonably would have expected success because optimization of dose is routine in the art.  See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation".  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.

Conclusion:
7.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 November 2022 


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647